Title: From Benjamin Franklin to Robert R. Livingston, 25 June 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy, June 25. 1782.
I have received your respected Letters of Jany 26 & Feby 13th. The first was accompanied with the form of a Convention for the Establishment of Consuls. Mr. Barclay having been detained these 6 Months in Holland, tho’ in continual Expectation of returning hither, I have yet done nothing in that Business, thinking his Presence might be of use in settling it. As soon as he arrives I shall move the Completion of it. The second enforces some Resolutions of Congress sent me with it, respecting a Loan of 12,000,000 l.t. to be demanded of France for the current Year. I had already received the Promise of six Million, together with the clearest and most positive Assurances, that it was all the King could spare to us; that we must not expect more; that if Drafts & Demands came upon me beyond that Sum, it behov’d me to take Care how I accepted them, or where I should find Funds for the Payment, since I could certainly not be farther assisted out of the Royal Treasury. Under this Declaration with what Face could I ask for another six Millions? It would be saying, you are not to be believ’d; you can spare more: You are able to lend me twice the Sum if you were but willing. If you read my Letter to Mr Morris of this Date, I think you will be convinced how improper any Language capable of such a Construction would be to such a Friend. I hope, however, that the Loan Mr Adams has opened in Holland for three Millions of Florins, which it is said is likely to succeed, will supply the Deficiency.
By the News papers I have sent, you will see that the general Disposition of the British Nation towards us had been chang’d. Two Persons have been sent here by the new Ministers to propose treating for Peace. They had at first some Hopes of getting the belligerent Powers to treat separately one after an other; but finding that impracticable, they have after several Messengers sent to & fro, come to a Resolution of treating with all together for a general Peace; and have agreed that the Place shall be Paris. Mr Grenville is now here with full Powers for that Purpose; (if they can be reckon’d full with regard to America, ’till a certain Act is compleated for enabling his Majesty to treat, &ca. which has gone thro’ the Commons and has been once read in the Lords.) I keep a very particular Journal of what passes every Day in the Affair, which is transcribing to be sent you. I shall therefore need to say no more of it in this Letter, except that tho’ I still think they were at first sincere in their Desire of Peace, yet since their Success in the West Indies, I imagine that I see Marks of their desiring rather to draw the Negotiations into length, that they may take the Chance of what the rest of the Campaign shall produce in their Favour: and as there are so many Interests to adjust, it will be prudent for us to suppose that even another Campaign may pass before all can be agreed. Something too may happen to break off the Negotiations, and we should be prepared for the worst. I hoped for the Assistance of Mr Adams and Mr Lawrens. The first is too much engag’d in Holland to come hither, and the other declines serving: but I have now the Satisfaction of being joined by Mr Jay, who happily arrived here from Madrid last Sunday. The Marquis de la Fayette is of great Use in our Affairs here, and as the Campaign is not likely to be very active in N. America, I wish I may be able to prevail with him to stay a few Weeks longer. By him you will receive the Journal abovementioned which is already pretty voluminous, and yet the Negotiations cannot be said to be open’d.
Ireland you will see has obtained all her Demands triumphantly. I meet no one from that Country who does not express some Obligation to America for their Success.
Before I received your just Observations on the Subject, I had obtained from the English Ministers a Resolution to exchange all our Prisoners. They thought themselves obliged to have an Act of Parliament for authorizing the King to do it; this War being different from others, as made by an Act of Parliament declaring us Rebels, and our People being committed as for high Treason. I impower’d Mr Hodgson who was Chairman of the Committee that collected and dispens’d the charitable Subscriptions for the American Prisoners, to treat and conclude on the Terms of their Discharge, and having approved of the Draft he sent me of the Agreement, I hope the Congress will see fit to order a punctual Execution of it. I have long suffer’d with those poor brave Men, who with so much Publick Virtue have endur’d 4 or 5 Years hard Imprisonment, rather than serve against their Country. I have done all I could afford towards making their Situation more comfortable; but their Numbers were so great that I could do but little for each; and that very great Villain Digges defrauded them of between three & four hundred Pounds which he drew from me on their Account. He lately wrote me a Letter in which he pretended he was coming to settle with me and to convince me that I had been mistaken with regard to his Conduct; But he never appear’d, and I hear is gone to America. Beware of him, for he is very artful; and has cheated many. I hear every Day of new Rogueries committed by him in England.
The Ambassador from Sweden to this Court, applied to me lately to know if I had Powers that would authorise my making a Treaty with his Master in behalf of the United States. Recollecting a general Power that was formerly given to me with the other Commissioners, I answer’d in the Affirmative. He seem’d much pleased, and said the King had directed him to ask the Question, and had charged him to tell me, that he had so great an Esteem for me, that it would be a particular Satisfaction to him to have such a Transaction with me. I have perhaps some Vanity in repeating this; but I think too, that it is right the Congress should know it, and judge if any Use may be made of the Reputation of a Citizen, for the Public Service. In Case it should be thought fit to employ me in that Business, it will be well to send a more particular Power, and proper Instructions. The Ambassador added, that it was a pleasure to him to think, and he hop’d it would be remember’d, that Sweden was the first Power in Europe, which had voluntarily offer’d its Friendship to the United States, without being sollicited. This Affair should be talk’d of as little as possible ’till compleated.
I inclose another Complaint from Denmark which I request you will lay before Congress.
I am continually pester’d with Complaints from French Seamen who were with Capt. Conynham in his first Cruize from Dunkerque; from others who were in the Lexington, the Alliance &ca. being put on board Prizes that were retaken, were never afterwards able to join their respective Ships, and so have been depriv’d of the Wages, &c. due to them. It is for our National Honour that Justice should be done them if possible; and I wish you to procure an Order of Congress for enquiring into their Demands, and satisfying such as shall be found just. It may be address’d to the Consul.
I enclose a Note from M. de Vergennes to me accompany’d by a Memoire relating to a Swisse who died at Edenton. If you can procure the Information desired, it will much oblige the French Ambassador in Switzerland.
I have made the Addition you directed to the Cypher: I rather prefer the old one of Dumas, perhaps because I am more us’d to it. I enclose several Letters from that antient and worthy Servant of our Country. He is now employ’d as Secretary to Mr Adams and I must, from a long Experience of his Zeal and Usefulness, beg leave to recommend him warmly to the Consideration of Congress with regard to his Appointments, which have never being equal to his Merit. As Mr. Adams writes me the good News, that he shall no longer be obliged to draw on me for his Salary, I suppose it will be proper to direct his paying that which shall be allow’d to Mr. Dumas.
Be pleased to present my Duty to the Congress, and believe me to be with great Esteem & Regard Sir, Your most obedient & most humble Sert.
B Franklin
Honble: Robt R. Livingston Esqre.
